                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK M. ALLEN, SR.,                   )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )        1:20CV1081
                                         )
DIRECTOR OF ELECTION, et al.,            )
                                         )
                                         )
                     Defendants.         )


                                    ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

April 20, 2021, was served on the parties in this action.              (Docs.

4, 5.)    Plaintiff objected to the Recommendation.            (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore   adopts    the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action is DISMISSED pursuant

to 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B) for failing to state a

claim upon which relief may be granted.



                                                /s/   Thomas D. Schroeder
                                             United States District Judge

May 3, 2021




     Case 1:20-cv-01081-TDS-LPA Document 7 Filed 05/03/21 Page 1 of 1
